Exhibit 10.1(j)

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of November 14, 2005
by and among (i) each of the parties a signatory hereto as junior creditors
(each individually and all collectively, together with their successors and
assigns and all other holders of Junior Debt, the “Junior Creditors”);
(ii) EVOLVING SYSTEMS, INC., a Delaware corporation, (“ESI”), and the other US
Obligors on the signature page hereto; and (iii) CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company, as agent for the lenders from time to time
parties to the Credit Agreements described below (the Agent and such lenders,
together with their successors and assigns and all other holders of Senior Debt,
collectively being referred to as the “Senior Creditors”).

 

INTRODUCTION

 

A.            ESI and Telecom Software Enterprises, LLC, as borrowers, Evolving
Systems Holdings, Inc., as a guarantor, the Agent and the other Senior Creditors
thereunder have entered into a Credit Agreement dated the date hereof (as the
same may be amended, supplemented, replaced, substituted, refinanced or
otherwise modified from time to time, as permitted hereunder, the “Term Loan
Credit Agreement”), pursuant to which, among other things, the Senior Creditors
thereunder have agreed, subject to the terms and conditions set forth therein,
to make certain term loans and financial accommodations to ESI and Telecom
Software Enterprises, LLC, as borrowers thereunder.

 

B.            Evolving Systems Ltd., certain other Obligors, CSE Finance Inc.
and the other Senior Creditors thereunder have entered into a Revolving Facility
Agreement dated the date hereof (as the same may be amended, supplemented,
replaced, substituted, refinanced or otherwise modified from time to time, as
permitted hereunder, the “Revolving Loan Credit Agreement” and together with the
Term Loan Credit Agreement, the “Credit Agreements”), pursuant to which, among
other things, the Senior Creditors thereunder have agreed, subject to the terms
and conditions set forth therein, to make certain revolving loans and financial
accommodations to certain of the Obligors.

 

C.            ESI and the Junior Creditors have entered into certain unsecured
subordinated notes each dated November             , 2005 evidencing
indebtedness in the aggregate original principal amount of
$                                   , issued by ESI in exchange for those
certain Secured Notes referred to as “A Notes” in the original aggregate
principal amount of $11,950,000 (as the same may be amended, supplemented or
otherwise modified from time to time as permitted hereunder, together with all
notes and other instruments issued in replacement thereof or substitution
therefor, the “Junior Notes”).

 

D.            As an inducement to and as one of the conditions precedent to the
agreement of the Agent and the other Senior Creditors under the Credit
Agreements to consummate the transactions contemplated thereby, the Agent and
the other Senior Creditors have required the execution and delivery of this
Agreement by the Junior Creditors, ESI and the US Obligors on the signature
page hereto.

 

NOW THEREFORE, in order to induce the Senior Creditors to consummate the
transactions contemplated by the Credit Agreements, and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

 

1.             Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings assigned to such terms in the applicable
Credit Agreement.  As used in this Agreement, the following terms have the
following meanings:

 

--------------------------------------------------------------------------------


 

Agent shall mean CapitalSource Finance LLC, a Delaware limited liability
company, as agent for the Senior Creditors, or any other Person appointed by the
holders of any Senior Debt as agent for purposes of any Senior Debt Documents
and this Agreement; provided that, after the consummation of any refinancing of
any Senior Debt, the term “Agent” shall refer to any Person appointed by the
holders of the applicable Senior Debt at such time as agent for themselves for
purposes of, among other things, this Agreement.

 

Available Cash for Payment shall have the meaning set forth in the Junior Notes
as in effect on the date of this Agreement, except that, solely for purposes of
this Agreement, clause (iv) of such definition of “Available Cash for Payment”
shall refer to $4.0 million (instead of $4.5 million).

 

Bankruptcy Code shall mean, collectively, (i) with respect to ESI and any other
US Obligor, Chapter 11 of Title 11 of the United States Code, as amended from
time to time and any successor statutes and all rules and regulations
promulgated thereunder and (ii) with respect to any other Obligor organized or
otherwise formed under the laws of England, the Insolvency Act of 1986, as
amended from time to time and any successor acts and all rules and regulations
promulgated thereunder.

 

Collection Action shall mean, with respect to the Junior Debt, any action (a) to
sue for, take or receive from or on behalf of any US Obligor, by set-off or in
any other manner, the whole or any part of any moneys which may now or hereafter
be owing by any US Obligor with respect to the Junior Debt, (b) to initiate or
participate with others in any suit, action or Proceeding against any US Obligor
or its property to (i) enforce payment of or to collect the whole or any part of
the Junior Debt or (ii) commence judicial enforcement of any of the rights and
remedies under the Junior Debt Documents or applicable law with respect to the
Junior Debt, (c) to accelerate any Junior Debt, (d) to cause any US Obligor to
honor any redemption, put or mandatory payment obligation with respect to the
Junior Debt or any other equity interests of any US Obligor or (e) to take any
action under the provisions of any state, local, federal or foreign law,
including, without limitation, the UCC, or under any contract or agreement, to
enforce against, foreclose upon, take possession of or sell any property or
assets of any US Obligor.

 

Debtor Relief Law shall mean, collectively, the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws from time
to time in effect affecting the rights of creditors generally, in each case as
amended from time to time.

 

Junior Debt shall mean, collectively, all of the obligations, liabilities and
indebtedness of ESI (and, if applicable, any other US Obligors) to the Junior
Creditors evidenced by the Junior Notes and all other amounts now or hereafter
owed by ESI or such other US Obligor to the Junior Creditors under or in respect
of any of the Junior Debt Documents.

 

Junior Debt Documents shall mean, collectively, the Junior Notes, any guaranty
with respect to the Junior Debt and all other documents, agreements and
instruments evidencing the foregoing and/or executed and delivered in connection
therewith.

 

Junior Default shall mean (i) a default in the payment of the Junior Debt or in
the performance of any term, covenant or condition contained in any of the
Junior Debt Documents, or (ii) any other occurrence permitting the Junior
Creditors to accelerate the payment of, or put or cause the redemption of, all
or any portion of the Junior Debt or any of the Junior Debt Documents.

 

2

--------------------------------------------------------------------------------


 

Missed Secondary Default Payments shall have the meaning set forth in
Section 2.3(b).

 

Obligor or Obligors shall mean, each individually and all collectively, each US
Obligor, Evolving Systems Ltd., Evolving Systems Holdings, Ltd. and all
guarantors of the Senior Debt or, if applicable, the Junior Debt (it being
understood that there is no requirement under the Junior Debt Documents that any
Person guarantee the Junior Debt).

 

Paid in Full or Payment in Full shall mean the irrevocable and indefeasible
payment in full in cash of all of the Senior Debt and the termination of the
lending commitments under the Senior Debt Documents.

 

Permitted Junior Debt Payments shall mean payments of principal and interest on
the Junior Debt as and when due and payable on a non-accelerated basis in
accordance with the terms of the Junior Debt Documents as in effect on the date
hereof or as modified in accordance with the terms of this Agreement.

 

Person shall mean any natural person, corporation, general or limited
partnership, limited liability company, firm, trust, association, government,
governmental agency or other entity, whether acting in an individual, fiduciary
or other capacity.

 

Proceeding shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person, including, without
limitation, any of the foregoing under Debtor Relief Laws.

 

Reorganization Subordinated Securities shall mean any debt or equity securities
issued in a Proceeding in substitution of all or any portion of the Junior Debt,
in each case that (a) are subordinated in right of payment, performance and
otherwise to the Senior Debt (or any debt and/or equity securities issued in
substitution of all or any portion of the Senior Debt) to at least the same
extent that the Junior Debt is subordinated to the Senior Debt pursuant to the
terms of this Agreement, (b) do not have the benefit of any obligation of any
Person (whether as issuer, guarantor or otherwise) unless the Senior Debt has at
least the same benefit of the obligation of such Person, and (c) do not have any
terms, and are not subject to or entitled to the benefit of any agreement or
instrument that has terms, that are more burdensome to the issuer of or other
obligor on such debt or equity securities than are the terms of (x) any such
debt or equity securities issued to the Senior Creditors in connection with such
Proceeding or (y) the Junior Debt immediately prior to such issuance; provided
in each case that the Junior Creditors shall have entered into such supplements
to or modifications of this Agreement as the Agent reasonably may request to
reflect the continued subordination of the Reorganization Subordinated
Securities to the Senior Debt (or debt and equity securities issued in
substitution of all or a portion thereof).

 

Senior Covenant Default shall mean any “Event of Default” (or other term of
similar import or meaning) under the Senior Debt Documents (other than a Senior
Payment Default).

 

Senior Debt shall mean the “Obligations,” as such term is defined in each Credit
Agreement, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding, together with (a) any amendments,
modifications, refinancings, replacements,

 

3

--------------------------------------------------------------------------------


 

renewals or extensions thereof and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
an allowed claim; provided, however, that in no event shall the aggregate
outstanding principal amount of the Senior Debt exceed the sum of (i) the
principal amount of the loans and any unfunded loan commitments under the Credit
Agreements as in effect on the date hereof, reduced by the sum (without
duplication of amounts) of (x) the aggregate amount of all scheduled principal
payments made thereon under the Term Loan Credit Agreement from time to time
(other than any principal payment which by express terms may be reborrowed
thereunder) and (y) the aggregate amount of any permanent reductions in the
amount of the revolving commitments under the Revolving Loan Credit Agreement
(specifically excluding, however, any such payments or commitment reductions
resulting from any refinancing of Senior Debt to the extent the terms thereof
otherwise are not prohibited by the terms of this Agreement), plus
(ii) $1,625,000.  Senior Debt shall be considered to be outstanding whenever any
loan commitment under any Senior Debt Document is outstanding.

 

Senior Debt Documents shall mean, collectively, the Credit Agreements, the other
Loan Documents and all other documents, agreements and instruments evidencing,
securing or otherwise pertaining to all or any portion of the Senior Debt.

 

Senior Default shall mean any Senior Payment Default or Senior Covenant Default.

 

Senior Payment Default shall mean any failure by any Obligor to make any
required payment of interest or principal, or any fee (including, without
limitation, any letter of credit fees) or other monetary payment, under the
Senior Debt Documents, including, without limitation, any default in payment of
Senior Debt after acceleration thereof and/or the filing of a Proceeding, or any
failure to pay the amounts described in this definition regardless of any
requirement of notice or lapse of time or both before such failure to pay
becomes an Event of Default under the Senior Debt Documents.

 

Senior Secondary Default shall mean the following Senior Covenant Defaults under
the Credit Agreements which, in the Agent’s Permitted Discretion, are capable of
being remedied or cured: (i) failure to timely provide the financial reports or
compliance certificate required under items (a), (b), (d) or (e) of Exhibit C-1
to Section 6.1; (ii) failure to provide evidence of the insurance required to be
maintained pursuant to Section 6.4(b) (other than any directors and officers
liability insurance) within 10 days of Agent’s request for such evidence of
insurance; (iii) failure to obtain the landlord waiver and consent or failure to
obtain the leasehold mortgage under Section 6.7(d)(i)(b) or the title insurance
policy required under Section 6.7(d)(i)(c) within 10 days of when due; or
(iv) failure to comply with the provisions of Sections 6.7(a), (b) or (c) of the
Credit Agreements, provided that, in this case of this subsection (iv), the
Agent has not notified the Junior Creditors in writing within 120 days of the
occurrence of any such failure that, in the Agent’s Permitted Discretion, such
failure is not a Senior Secondary Default.

 

US Obligor or US Obligors shall mean, each individually and all collectively,
ESI, Telecom Software Enterprises, LLC, Evolving Systems Holdings, Inc. and all
US Persons who are guarantors of the Senior Debt or, if applicable, the Junior
Debt (it being understood that there is no requirement under the Junior Debt
Documents that any Person guarantee the Junior Debt).

 

US Persons shall mean a Person incorporated or otherwise organized under the
laws of the United States of America or a state of the United States of America
or the District of Columbia.

 

4

--------------------------------------------------------------------------------


 

2.             Subordination.

 

2.1           Subordination of Junior Debt to Senior Debt.  Each of the US
Obligors covenants and agrees, and each of the Junior Creditors by its
acceptance of the Junior Notes (whether upon original issue or transfer or
assignment) covenants and agrees, that (a) the payment of any and all of the
Junior Debt is subordinate and subject in right of payment, to the extent and in
the manner hereinafter set forth, to the prior Payment in Full of the Senior
Debt and (b) the existing and hereafter acquired liens and security interests of
the Agent or any Senior Creditor in any Collateral is senior, regardless of the
time, order, lack or method of perfection, to all existing and hereafter
acquired liens and security interests, if any, of the Junior Creditors (or any
agent therefor) in the Collateral, if any, securing all or any portion of the
Junior Debt.  Each Senior Creditor, whether now outstanding or hereafter
created, incurred, assumed or guaranteed, shall be deemed to have acquired
Senior Debt in reliance upon the provisions contained in this Agreement.  The
parties hereto intend this Agreement to be deemed enforceable by any applicable
court under any Bankruptcy Code and other Debtor Relief Laws.

 

2.2           Proceedings.

 

(a)           Payments and Distributions.  In the event of any Proceeding
involving any Obligor or any Property of any Obligor, (i) all Senior Debt first
shall be Paid in Full before any payment of, or payment or distribution with
respect to, the Junior Debt shall be made (other than a distribution of
Reorganization Subordinated Securities); (ii) any payment or distribution,
whether in cash, property or securities which, but for the terms hereof,
otherwise would be payable or deliverable in respect of the Junior Debt (other
than a distribution of Reorganization Subordinated Securities), shall be paid or
delivered directly to the Agent (to be held and/or applied by the Agent in
accordance with the terms of the applicable Credit Agreement) until all Senior
Debt is Paid in Full, and each of the Junior Creditors irrevocably authorizes,
empowers and directs all receivers, trustees, liquidators, custodians,
conservators and others having authority in the premises to effect all such
payments and distributions, and each of the Junior Creditors also irrevocably
authorizes, empowers and directs the Agent to demand, sue for, collect and
receive every such payment or distribution; and (iii) each of the Junior
Creditors agrees to execute and deliver to the Agent or its representative all
such further instruments confirming the authorization referred to in the
foregoing clause (ii).

 

(b)           Proofs of Claim; Claims; Voting; and Other Matters.

 

The Junior Creditors shall not initiate, prosecute or participate in any claim
or action in any Proceeding or otherwise challenging the enforceability,
validity, perfection or priority of the Senior Debt, this Agreement, or any
liens and security interests securing the Senior Debt.  In the event the Junior
Creditors (i) fail to execute, verify, deliver and file any proofs of claim in
respect of the Junior Debt in connection with any Proceeding prior to the date
that is 30 days before the expiration of the time to file any such proof or
(ii) fail to vote any such claim in any Proceeding prior to the date that is 15
days before the expiration of the time to vote any such claim, the Junior
Creditors hereby irrevocably authorize, empower and appoint the Agent as its
agent and attorney-in-fact to execute, verify, deliver and file such proofs of
claim and to vote such claim (including the right to vote to accept or reject
any plan of partial or complete liquidation, reorganization, arrangement,
composition, or extension); provided the Agent shall have

 

5

--------------------------------------------------------------------------------


 

no obligation to exercise any such authority with respect to the Junior
Creditors’ claim.  In the event that the Agent votes any claim in accordance
with the authority granted hereby, the Junior Creditors shall not be entitled to
change or withdraw such vote.

 

(c)           Reinstatement.  The Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Agreement shall continue to govern the
relative rights and priorities of the Senior Creditors and the Junior Creditors
even if all or part of the Senior Debt or the security interests securing the
Senior Debt are subordinated, set aside, avoided or disallowed in connection
with any such Proceeding. This Agreement shall be reinstated if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
any Senior Creditor or any representative of such Senior Creditor.

 

(d)           Collateral.  To the extent that the Junior Creditors have or
acquire any liens or other rights with respect to any Collateral, the Junior
Creditors shall not assert such rights in any Proceeding without the prior
written consent of the Agent unless requested to do so by the Agent, in which
case the Junior Creditors shall seek to exercise such rights in the manner
requested by the Agent.

 

2.3           Junior Debt Payments.

 

(a)           Restrictions on Payments; Commencement of Payment Blockage.  The
terms of the Junior Debt Documents to the contrary notwithstanding, ESI and the
other US Obligors each hereby agrees that it may not make, and each Junior
Creditor hereby agrees that it will not accept, any payment or distribution on
account of, or any redemption, purchase or acquisition of, the Junior Debt (by
set off or otherwise) until the Senior Debt is Paid in Full; provided that
Permitted Junior Debt Payments may be made by ESI (and, if applicable, the other
US Obligors) and accepted by the Junior Creditors quarterly on the tenth
Business Day following the earlier of (i) delivery to Agent of the financial
statements and compliance certificates of the Obligors for the applicable fiscal
quarter as required by the Credit Agreements and (ii) the due date for delivery
under the Credit Agreements of the financial statements and compliance
certificates of the Obligors for the applicable fiscal quarter as required by
the Credit Agreements (commencing with the tenth Business Day following the
earlier of (x) the delivery to the Agent of the audited financial statements and
compliance certificates for the fiscal year ending December 31, 2005 as required
by the Credit Agreements and (y) the due date for delivery under the Credit
Agreements of the audited financial statements and compliance certificates for
the fiscal year ending December 31, 2005 as required by the Credit Agreements)
so long as, at the time of such payment or immediately after giving effect
thereto:

 

(i)            no Senior Default exists or would be created by the making of
such payment;

 

(ii)           there shall be Available Cash for Payment;

 

(iii)          such Permitted Junior Debt Payment is not made from proceeds of
the Senior Debt under the Revolving Loan Credit Agreement; and

 

6

--------------------------------------------------------------------------------


 

(iv)          the Obligors have delivered compliance certificates pursuant to
the Credit Agreements certifying that the Obligors would have been in compliance
on a pro forma basis (recomputed for the most recent period for which financial
statements have been delivered to the Senior Creditors after giving effect
thereto as of the first day of such period) with the financial covenants set
forth in the Credit Agreements assuming the financial covenant levels for the
then current period shall apply, and the Obligors shall have provided to the
Agent such other evidence thereof as requested by the Agent to the satisfaction
of the Agent.

 

With each payment on the Junior Debt, ESI shall certify in writing to the Junior
Creditors that such payment is a Permitted Junior Debt Payment and that no
Senior Default exists. ESI shall provide a copy of such written certification to
the Agent.  If a Senior Default has occurred at the time such payment is made by
ESI (or, if applicable, any other US Obligor), the Agent shall have 120 days
from the date the Agent receives such written certification to notify the Junior
Creditors that a Senior Default did exist at the time such payment was made and
that such payment was received by the Junior Creditors in violation of this
Agreement.   In the event that the Junior Creditors are notified by the Agent
within such 120 day period that the Junior Creditors received such payment in
violation of this Agreement, the Junior Creditors shall promptly return such
payment to the Agent.  If the Agent fails to notify the Junior Creditors within
such 120 day period, the Junior Creditors shall have no further obligation or
liability to return such payment.

 

No Senior Default shall be deemed to have been cured or waived for purposes of
this Section 2.3(a) unless and until ESI and the Junior Creditors shall have
received a written waiver or notice of cure of any such Senior Default from the
Agent.  To the extent such Senior Default is cured or waived, the Agent agrees
to provide the Junior Creditors with notice thereof within a reasonable period
of time.

 

(b)           Limited Exception to Payment Blockage.  In the event that the
Junior Creditors would be permitted to received a Permitted Junior Debt Payment
under Section 2.3(a) above in respect of the Junior Debt solely but for the
occurrence of a Senior Secondary Default (a “Missed Secondary Default Payment”),
and provided no other Senior Default that is not a Senior Secondary Default
exists and the Junior Creditors are otherwise permitted to receive such
Permitted Junior Debt Payments pursuant to Sections 2.3(a)(ii), (iii) and
(iv) above, the Junior Creditors shall be permitted to receive any such Missed
Secondary Default Payment upon the earlier to occur of (i) the cure or waiver of
such Senior Secondary Default as provided in Section 2.3(a) or (ii) 180 days
from the date written notice is provided by any Junior Creditor to the Agent
notifying the Agent of such Missed Secondary Default Payment.

 

(c)           Non-Applicability to Proceeding.  The provisions of this
Section 2.3 shall not apply to any payment with respect to which Section 2.2
would be applicable.

 

2.4           Restriction on Action by the Junior Creditors.

 

(a)           Notwithstanding any of the Junior Creditors’ rights under
applicable law or any provision of the Junior Debt Documents to the contrary and
except as otherwise expressly permitted under clauses (b) and (c) below, the
Junior Creditors hereby

 

7

--------------------------------------------------------------------------------


 

acknowledge and agree that the Junior Creditors shall not take any Collection
Action, until the Senior Debt is Paid in Full.

 

(b)           In the event that ESI (or, if applicable, any other US Obligor) is
permitted under this Agreement to make a Permitted Junior Debt Payment in
respect of the Junior Debt and is required to make such payment pursuant to the
Junior Debt Documents but fails to make such payment, the Junior Creditors may,
after one (1) year from the date written notice is provided by any Junior
Creditor to the Agent notifying the Agent of such failure to pay, sue for such
missed payment; provided, however, that (i) such action to sue shall not include
any right on the part of Junior Creditors to take any other Collection Action,
including accelerating any Junior Debt or foreclosing upon or otherwise
exercising any rights to any property or assets of ESI or any other US Obligors,
and (ii) any moneys obtained by the Junior Creditors with respect to any such
Collection Action permitted under this Section 2.4(b) during any Senior Default
shall in any event be held in trust for the benefit of the Agent and the Senior
Creditors and promptly paid or delivered to the Agent for the benefit of Senior
Creditors in the form received until all Senior Debt is Paid in Full.

 

(c)           In the event that the Senior Creditor accelerates all of the
Senior Debt, a Junior Creditor may, upon ten days prior written notice to the
Agent, accelerate its Junior Debt and obtain a judgment; provided, however, that
if following such acceleration of all of the Senior Debt, such acceleration is
rescinded, then each such Junior Creditor shall likewise rescind such
acceleration of the Junior Debt and shall not be permitted to take any further
action with respect to such judgment, and provided, further, that (i) such
acceleration right shall not include any right on the part of Junior Creditors
to take any other Collection Action or to enforce such judgment, including
foreclosing upon or otherwise exercising any rights to any property or assets of
ESI or any other US Obligors until all Senior Debt is Paid in Full, (ii) any
moneys obtained by the Junior Creditors with respect to any such Collection
Action permitted under this Section 2.4(c) shall in any event be held in trust
for the benefit of the Agent and the Senior Creditors and promptly paid or
delivered to the Agent for the benefit of Senior Creditors in the form received
until all Senior Debt is Paid in Full and (iii) in the case of acceleration by
all Junior Creditors in accordance with this Section 2.4(c), any one Junior
Creditor may provide such notice on behalf of all Junior Creditors in a notice
specifying it is being given on behalf of all Junior Creditors.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, in the event of a Change of Control (as such term is defined in the
Junior Notes as in effect on the date of this Agreement), the Junior Creditors
may take the following action:

 

(i)            With respect to an event under (i) or (ii) of such Change of
Control definition, a Junior Creditor may, from the earlier to occur of
(A) receipt by Senior Creditors of Payment in Full of the Senior Debt as a
result of any of the transactions completed under (i) or (ii) of such Change of
Control definition, or (B) if there has not been an acceleration of the Senior
Debt (if there has been an acceleration of the Senior Debt, the provisions of
Section 2.4(c) shall apply), within 180 days from the date such transactions
under (i) or (ii) of such Change of Control definition are consummated,
accelerate its Junior Debt and accept and receive payment in satisfaction of its
Junior Debt in

 

8

--------------------------------------------------------------------------------


 

accordance with the terms of the Junior Debt Documents; provided in the case of
acceleration by all Junior Creditors in accordance with this Section 2.4(d)(i),
any one Junior Creditor may provide such notice on behalf of all Junior
Creditors in a notice specifying it is being given on behalf of all Junior
Creditors; or

 

(ii)           With respect to an event under (iii) or (iv) of such Change of
Control definition, upon ten days prior written notice from a Junior Creditor to
the Agent, such Junior Creditor may accelerate its Junior Debt and accept and
receive payment in satisfaction of its Junior Debt; provided, in the case of
acceleration by all Junior Creditors in accordance with this Section 2.4(d)(ii),
any one Junior Creditor may provide such notice on behalf of all Junior
Creditors in a notice specifying it is being given on behalf of all Junior
Creditors.

 

(e)           The Junior Creditors hereby waive any right they may have to
require that the Agent or the Senior Creditors to marshal any assets of the
Obligors in favor of the Junior Creditors, and the Junior Creditors agree that
they shall not acquire, by subrogation or otherwise, any lien, estate, right or
other interest in any collateral of the Obligors or the proceeds therefrom. 
Until the Senior Debt is Paid in Full, the Junior Creditors shall not
(i) institute any judicial or administrative proceeding against any Obligor, the
Agent or any Senior Creditor, (ii) take any other action, including without
limitation, any Collection Action (except as expressly permitted under Sections
2.4(b), (c) or (d) above), or (iii) fail to take any actions or give or fail to
give any consent, in each case which directly or indirectly would interfere with
or delay the exercise by the Agent or the Senior Creditors of their rights and
remedies under the Senior Debt Documents.

 

(f)            The US Obligors agree that any applicable statute of limitations
shall be tolled during any standstill period and waive any right to assert any
defense based upon any such statute of limitations without giving effect to such
tolling.

 

2.5           No Liens.

 

(a)           The Junior Creditors shall not seek to obtain, and shall not take,
accept, obtain or have, any lien or security interest in any Collateral as
security for all or any part of the Junior Debt other than judgment liens
obtained in connection with a Collection Action permitted hereby and, in the
event that the Junior Creditors obtain any liens or security interests in any
Collateral not otherwise permitted hereby, the Junior Creditors shall (or shall
cause its agent to) promptly execute and deliver to the Agent such documents,
agreements and instruments, and take such other actions, as the Agent shall
request to release such liens and security interests in such Collateral.

 

(b)           The Agent and Senior Creditors shall have the exclusive right as
to the exercise and enforcement of all privileges and rights with respect to the
Collateral in their sole discretion, including, without limitation, the
exclusive right to take or retake control or possession of such Collateral and
to hold, prepare for sale, process, sell, lease, dispose of, or liquidate such
Collateral or settle or adjust insurance claims with respect thereto.  Without
in anyway limiting the foregoing, if in connection with any sale or other
disposition of Collateral the Agent or the Senior Creditors request that the
Junior

 

9

--------------------------------------------------------------------------------


 

Creditors release their liens upon such Collateral, then the Junior Creditors
shall execute and deliver such documents, agreements and instruments, and take
such other actions as are necessary to release the Junior Creditors’ liens in
such Collateral, subject to the Junior Creditors’ right to retain a lien
subordinated hereunder on any proceeds from the disposition of such Collateral
in excess of the amount of the Senior Debt outstanding.

 

(c)           In furtherance of this Section 2.5, each of the Junior Creditors
hereby irrevocably appoints the Agent its attorney-in-fact, with full authority
in the place and stead of such Junior Creditor and in the name of such Junior
Creditor or otherwise, to execute and deliver any document, agreement or
instrument which the Junior Creditors may be required to deliver pursuant to
this Section 2.5.  The Agent and the Senior Creditors shall have no
responsibility for or obligation or duty with respect to any of the Collateral
or any matter or proceeding arising out of or relating thereto, including,
without limitation, any obligation or duty to collect any sums due in respect
thereof or to protect or preserve any rights pertaining thereto.

 

2.6           Amendment of Junior Debt Documents.  Until the Senior Debt is Paid
in Full, and anything contained in the Junior Debt Documents or any of the
Senior Debt Documents to the contrary notwithstanding, the Junior Creditors
shall not, without the prior written consent of the Agent, agree to any
amendment or supplement to, or other modification of, the Junior Debt Documents
or the Junior Debt the effect of which is to (a) increase the maximum principal
amount of the Junior Debt, (b) increase the rate of interest (cash or otherwise)
on any of the Junior Debt (except for regularly scheduled interest at the
non-default rate of interest to the extent expressly provided in the Junior Debt
Documents as in effect on the date of this Agreement), (c) change the date upon
which regularly scheduled payments of principal or interest on the Junior Debt
are due, (d) add or make more restrictive any event of default or any covenant
with respect to the Junior Debt or make any change to any event of default or
any covenant which would have the effect of making such event of default or
covenant more restrictive than those in effect in the Credit Agreements on the
date of this Agreement, (e) change the final maturity date of any Junior Debt to
a date that is earlier than the date which is 180 days after the scheduled
maturity date of the Senior Debt, (f) take any liens or security interests in
assets of the Obligors or any other property or assets securing the Senior Debt,
(g) change any redemption, put or prepayment provisions of the Junior Debt,
(h) alter the subordination provisions with respect to the Junior Debt,
including, without limitation, subordinating the Junior Debt to any other
indebtedness, or (i) change or amend any other term of the Junior Debt Documents
if such change or amendment would result in a Senior Default, increase the
obligations of any Obligor or confer additional material rights on the Junior
Creditors or any holder of the Junior Debt in a manner adverse to any Obligor or
the Senior Creditors.

 

2.7           Incorrect Payments.  If any payment or distribution on account of
the Junior Debt not permitted to be made by the Obligors or received by the
Junior Creditors under this Agreement is received by the Junior Creditors in
violation of this Agreement before all Senior Debt is Paid in Full, such payment
or distribution shall not be commingled with any asset of the Junior Creditor,
shall be held in trust by the Junior Creditors for the benefit of the Senior
Creditors and shall be promptly paid over to the Agent, or its designated
representative, for application (in accordance with the Credit Agreements) to
the payment of the Senior Debt then remaining unpaid, until all of the Senior
Debt is Paid in Full.

 

10

--------------------------------------------------------------------------------


 

2.8           Transfer.  No Junior Creditor shall sell, assign, pledge, dispose
of or otherwise transfer all or any portion of the Junior Debt or any Junior
Debt Document (a) without giving written notice within fifteen (15) days of such
action to the Agent, (b) unless prior to the consummation of any such action,
the transferee thereof shall execute and deliver to the Agent a joinder to this
Agreement providing for the continued subordination of the Junior Debt to the
Senior Debt as provided herein and for the continued effectiveness of all of the
rights of the Agent and the Senior Creditors arising under this Agreement, and
(c) unless, following the consummation of any such action, there shall be either
(i) no more than five (5) holders of the Junior Debt, or (ii) one Person acting
as agent for all of the Junior Creditors pursuant to documentation reasonably
satisfactory to the Agent and the Junior Creditors such that any notice of a
Senior Default and other notices and communications to be delivered to or by the
Junior Creditors hereunder shall be made to or obtained from such agent and
shall be binding on the Junior Creditors as if directly received by or obtained
from the Junior Creditors.  Notwithstanding the failure to execute or deliver
any joinder to this Agreement in form and substance satisfactory to the Agent,
the subordination effected hereby shall survive any sale, assignment, pledge,
disposition or other transfer of all or any portion of the Junior Debt, and the
terms of this Agreement shall be binding upon the successors and assigns of the
Junior Creditors.

 

2.9           Legends.  Until the Senior Debt is Paid in Full, the Junior Notes
and all other Junior Debt Documents at all times shall contain in a conspicuous
manner the following legend:

 

“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement (as amended, the “Subordination Agreement”) dated as of November 14,
2005 among Evolving Systems, Inc., a Delaware corporation, the other US Obligors
(as defined therein), the Junior Creditors (as defined therein) and
CapitalSource Finance LLC, as Agent for the Lenders from time to time a party to
the Credit Agreements (as defined therein), all as more particularly described
in the Subordination Agreement, and each holder of this instrument, by its
acceptance hereof, shall be bound by the provisions of the Subordination
Agreement.”

 


3.             MODIFICATIONS TO SENIOR DEBT. THE SENIOR CREDITORS MAY AT ANY
TIME WITHOUT THE CONSENT OF OR NOTICE TO THE JUNIOR CREDITORS, WITHOUT INCURRING
LIABILITY TO THE JUNIOR CREDITORS AND WITHOUT IMPAIRING OR RELEASING THE
OBLIGATIONS OF THE JUNIOR CREDITORS UNDER THIS AGREEMENT, CHANGE THE MANNER OR
PLACE OF PAYMENT OR EXTEND THE TIME OF PAYMENT OF, INCREASE THE INTEREST RATES
AND FEES APPLICABLE TO OR RENEW OR ALTER ANY OF THE OTHER TERMS OF THE SENIOR
DEBT (INCLUDING INCREASES TO THE PRINCIPAL AMOUNT OF OUTSTANDING SENIOR DEBT
SUBJECT TO THE PROVISO UNDER THE DEFINITION OF SENIOR DEBT IN THIS AGREEMENT) OR
THE SENIOR DEBT DOCUMENTS, OR AMEND, MODIFY, SUPPLEMENT, RESTATE, SUBSTITUTE,
REPLACE OR REFINANCE IN ANY MANNER ANY SENIOR DEBT DOCUMENT OR ANY OTHER ANY
AGREEMENT, NOTE, GUARANTY OR OTHER INSTRUMENT EVIDENCING OR SECURING OR
OTHERWISE RELATING TO THE SENIOR DEBT.


 

4.             Continued Effectiveness of this Agreement.  The terms of this
Agreement, the subordination effected hereby, and the rights and the obligations
of the Junior Creditors, the US Obligors, the Agent and the Senior Creditors
arising hereunder shall not be affected, modified or impaired in any manner or
to any extent by the validity or enforceability of any of the Senior Debt
Documents or the Junior Debt Documents, or any exercise or non-exercise of any
right, power or remedy under or in respect of the Senior Debt, the Senior Debt
Documents, the Junior Debt or the Junior Debt Documents.  The Junior Creditors
hereby acknowledge that the provisions of this Agreement are intended to be

 

11

--------------------------------------------------------------------------------


 

enforceable at all times, whether before the commencement of, after the
commencement of, in connection with or premised on the occurrence of a
Proceeding.

 

5.             No Contest. Each of the Junior Creditors agrees that it will not
at any time contest the validity, perfection, priority or enforceability of the
Senior Debt, the Senior Debt Documents, or the liens and security interests of
the Agent and any of the Senior Creditors in any Collateral.

 

6.             Representations and Warranties.  The Junior Creditors hereby
represent and warrant as follows:

 

6.1           Existence and Power.  Each of the Junior Creditors is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized.

 

6.2           Authority.  Each of the Junior Creditors has the power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action and are not prohibited by such party’s organizational documents.

 

6.3           Binding Agreements.  This Agreement, when executed and delivered,
will constitute the valid and legally binding obligation of the Junior
Creditors, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.

 

6.4           Conflicting Agreements; Litigation.  No provisions of any
mortgage, indenture, contract, agreement, statute, rule, regulation, judgment,
decree or order binding on the Junior Creditors conflicts with, or requires any
consent which has not already been obtained under, or would in any way prevent
the execution, delivery or performance of the terms of this Agreement by the
Junior Creditors or the Junior Debt Documents by the parties thereto. No pending
or, to the best of the Junior Creditors’ knowledge, threatened, litigation,
arbitration or other proceedings if adversely determined would prevent the
performance of the terms of this Agreement by such party or the Junior Debt
Documents by the parties thereto.

 

6.5           Ownership.  Each of the Junior Creditors is the sole owner,
beneficially and of record, of the Junior Notes, the other Junior Debt Documents
and the Junior Debt.

 

6.6           Defaults.  No Junior Default exists under or with respect to the
Junior Notes or any of the other Junior Debt Documents.

 

6.7           Junior Debt Documents.  There are no material Junior Debt
Documents other than those attached hereto as Exhibit A.

 

6.8           Senior Debt Documents.  The material Senior Debt Documents are
listed on Exhibit B attached hereto.

 

7.             Agent.  The Agent hereby represents and warrants to the Junior
Creditors as follows:

 

7.1           Existence and Power.  The Agent is a limited liability company
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized.

 

12

--------------------------------------------------------------------------------


 

7.2           Authority.  The Agent has the power and authority to enter into,
execute, deliver and carry out the terms of this Agreement, all of which have
been duly authorized by all proper and necessary action and are not prohibited
by its organizational documents.

 

7.3           Binding Agreements.  This Agreement, when executed and delivered,
will constitute the valid and legally binding obligation of the Agent
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles.

 

7.4           Conflicting Agreements; Litigation.  No provisions of any
mortgage, indenture, contract, agreement, statute, rule, regulation, judgment,
decree or order binding on the Agent conflicts with, or requires any consent
which has not already been obtained under, or would in any way prevent the
execution, delivery or performance of the terms of this Agreement by the Agent.
No pending or, to the best of the Agent’s knowledge, threatened, litigation,
arbitration or other proceedings if adversely determined would prevent the
performance of the terms of this Agreement by the Agent.

 

8.             Notice of Junior Default.  Each of the Junior Creditors shall
provide the Agent with written notice of the occurrence of a Junior Default
under its Junior Note and ESI shall provide the Agent with a written notice of
the occurrence of each Junior Default, and each Junior Creditor who has provided
such notice and ESI shall notify the Agent in writing in the event such Junior
Default is waived; provided that (i) any failure to deliver any such notices
shall not otherwise affect the subordination provisions or other obligations of
the Junior Creditors or the US Obligors hereunder, (ii) no such notice shall be
effective for purposes of Section 2.4(b) unless specifically stating so therein
and (iii) any one Junior Creditor may provide such notices on behalf of all
Junior Creditors in a notice specifying it is being given on behalf of all
Junior Creditors.

 

9.             Cumulative Rights, No Waivers.  Each and every right, remedy and
power granted to the Agent, the Senior Creditors or the Junior Creditors
hereunder shall be cumulative and in addition to any other rights, remedy or
power specifically granted herein or in the Senior Debt Documents or the Junior
Debt Documents, as applicable, or now or hereafter existing in equity, at law,
by virtue of statute or otherwise, and may be exercised by the Agent, Senior
Creditors or any Junior Creditor, as applicable, from time to time, concurrently
or independently and as often and in such order as the Agent, the Senior
Creditors or the Junior Creditors, as applicable, may deem expedient.  Any
failure or delay on the part of the Agent, Senior Creditors or any of the Junior
Creditors, as applicable, in exercising any such right, remedy or power, or
abandonment or discontinuance of steps to enforce the same, shall not operate as
a waiver thereof or affect the rights of the Agent, the Senior Creditors or
Junior Creditors, as applicable, thereafter to exercise the same, and any single
or partial exercise of any such right, remedy or power shall not preclude any
other or further exercise thereof or the exercise of any other right, remedy or
power, and no such failure, delay, abandonment or single or partial exercise of
the rights of the Agent, the Senior Creditors or the Junior Creditors, as
applicable, hereunder shall be deemed to establish a custom or course of dealing
or performance among the parties hereto.

 

10.           Modification.  This Agreement may be amended or modified only by a
writing signed by the US Obligors, the Agent and the holders of at least 50.1%
of the then outstanding principal balance of the Junior Notes. The Junior
Creditors may waive any right under this Agreement or grant a consent by action
of the holders of at least 50.1% of the then outstanding principal balance of
the Junior Notes.  Any notice or demand given to the Junior Creditor by the
Agent or the Senior Creditors in any

 

13

--------------------------------------------------------------------------------


 

circumstances not specifically required by the Agent or the Senior Creditors
shall not entitle the Junior Creditors to any other or further notice or demand
in the same, similar or other circumstances unless specifically required
hereunder.  Any notice or demand given to the Agent or the Senior Creditors by
any Junior Creditor in any circumstances not specifically required by the Junior
Creditors shall not entitle the Agent or the Senior Creditors to any other or
further notice or demand in the same, similar or other circumstances unless
specifically required hereunder.

 

11.           Additional Documents and Actions.  The Junior Creditors at any
time, and from time to time, after the execution and delivery of this Agreement,
promptly will execute and deliver such further documents and do such further
acts and things as the Agent reasonably may request in order to effect fully the
purposes of this Agreement.

 

12.           Notices.  Unless otherwise specifically provided herein, any
notice or other communication required or permitted to be given shall be in
writing addressed to the respective party as set forth below and shall be given
only by, and shall be deemed to have been received upon:  (a) registered or
certified mail, return receipt requested, on the date on which such notice was
received as indicated in such return receipt; (b) delivery by a nationally
recognized overnight courier, one Business Day after deposit with such courier;
or (c) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

Notices shall be addressed as follows:

 

(a)           If to the Junior Creditors:

 

Advent Crown Fund II C.V.

Advent Euro-Italian Direct Investment Program Limited Partnership

Advent European Co-Investment Program Limited Partnership

Advent PGGM Global Limited Partnership

Digital Media & Communications II Limited Partnership

Global Private Equity III Limited Partnership

Global Private Equity III-A Limited Partnership

Global Private Equity III-B Limited Partnership

Global Private Equity III-C Limited Partnership

Advent Partners Limited Partnership

Advent Partners (NA) GPE III Limited Partnership

Advent Partners GPE III Limited Partnership

Advent Global GECC III Limited Partnership

 

c/o Advent International Company

75 State Street

Boston, MA 02109

Attention:              Janet L. Hennessey, Vice President

Facsimile:                                       (617) 951-0566

 

with copies to:

Advent International plc

123 Buckingham Palace Road

 

14

--------------------------------------------------------------------------------


 

London SW1W 9SL

United Kingdom

Attention:              James Brocklebank

Facsimile:                                       (44) 20-7333-0801

 

and

 

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Attention:              Cary S. Levinson

Facsimile:                                       (215) 981-4750

 

Apax WW Nominees Ltd a/c AE4

 

c/o Apax Partners Ltd.

15 Portland Place

London W1B 1PT

United Kingdom

Attention:              Peter Skinner

Facsimile:                                       (44) 20-7843-4001

 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Attention:              Cary S. Levinson

Facsimile:                                       (215) 981-4750

 

Four Seasons Venture II A.S.

 

c/o Four Seasons Venture

Postboks 1216 Vika

0110 Oslo

Norway

Attention:              Gunnar Rydning

Facsimile:                                       (47) 2283-8518

 

Nigel Clifford

Croftland

Moor Lane

Speen

Newbury

Berks RG14 1RT

United Kingdom

 

15

--------------------------------------------------------------------------------


 

David Gibbon

14 Beaumont Road

Windsor

Berks SL4 1HY

United Kingdom

 

(b)           If to the US Obligors:

 

Evolving Systems, Inc.

9777 Pyramid Court

Suite 100

Englewood, Colorado  80112

Attention:              Anita T. Moseley, General Counsel

Facsimile:                                       (303) 802-1138

 

(c)           If to the Agent:

 

CapitalSource Finance LLC

4445 Willard Avenue

12th Floor

Chevy Chase, MD 20815

Attention:              Corporate Finance Group, Portfolio Manager

Facsimile:                                       (301) 841-2313

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 11.  A notice not given as provided above shall, if
it is in writing, be deemed given if and when actually received by the party to
whom given.

 

13.           Severability.  In the event that any provision of this Agreement
is deemed to be invalid, illegal or unenforceable by reason of the operation of
any law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

14.           Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Agent, the Senior Creditors and the Junior
Creditors and shall be binding upon their respective successors and assigns and
the US Obligors.  The Agent and Senior Creditors, without notice to or consent
of the Junior Creditors, may assign or transfer any or all of the Senior Debt or
any interest therein to any Person and, notwithstanding any such assignment or
transfer, or any subsequent assignment or transfer, the Senior Debt shall,
subject to the terms hereof, be and remain Senior Debt for purposes of this
Agreement, and every permitted assignee or transferee of any of the Senior Debt
or of any interest therein shall, to the extent of the interest of such
permitted assignee or transferee in the Senior Debt, be entitled to rely upon
and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party
hereto.  EACH OF THE JUNIOR CREDITORS AND THE US OBLIGORS ACKNOWLEDGES AND
AGREES THAT THE AGENT AND THE OTHER SENIOR CREDITORS AT ANY TIME AND FROM TIME
TO TIME MAY DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN THOSE
RESULTING FROM SUCH DIVISION) THE NOTES EVIDENCING THE SENIOR DEBT, THE
OBLIGATIONS UNDER

 

16

--------------------------------------------------------------------------------


 

THE CREDIT AGREEMENTS, THE COLLATERAL AND THE SENIOR DEBT DOCUMENTS TO ONE OR
MORE OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS IN THE SENIOR DEBT
DOCUMENTS.  The terms “Agent” and “Senior Creditors” in this Agreement include
transferees and participants of the Senior Debt and successors and assigns, each
of which shall have all rights and benefits of the Agent or Senior Creditors
hereunder.  Each transferee and participant of the Senior Debt (to the extent
provided in the applicable Credit Agreement) shall have all of the rights and
benefits with respect to the Obligations under the applicable Credit Agreement,
the notes evidencing Senior Debt, the Collateral, this Agreement and the Senior
Debt Documents held by it as fully as the original holder thereof.

 

15.           Counterparts.  This Agreement may be executed in one or more
counterpart originals, which, taken together, shall constitute one
fully-executed instrument.  Any signature delivered by facsimile shall be deemed
to be a counterpart original hereto.

 

16.           Defines Rights of Creditors; Obligors’ Obligations Unconditional. 
The provisions of this Agreement are solely for the purpose of defining the
relative rights of the Junior Creditors, the Agent and the Senior Creditors and
shall not be deemed to create any rights or priorities in favor of any other
Person, including, without limitation, any Obligor.  As between the Obligors and
the Senior Creditors, nothing contained herein shall impair the unconditional
and absolute obligation of the Obligors to the Senior Creditors to pay the
Senior Debt as such Senior Debt shall become due and payable in accordance with
the Senior Debt Documents.  As between ESI and the other US Obligors and the
Junior Creditors, nothing contained herein shall impair the unconditional and
absolute obligation of ESI or, if applicable, the other US Obligors to the
Junior Creditors to pay the Junior Debt as such Junior Debt shall become due and
payable in accordance with the Junior Debt Documents, subject to the terms of
this Agreement.

 

17.           Subrogation.  After and subject to the indefeasible Payment in
Full of the Senior Debt, and prior to the irrevocable and indefeasible repayment
in full in cash of the Junior Debt, the Junior Creditors shall be subrogated to
the rights of the Senior Creditors to the extent that payments and distributions
otherwise payable to the Junior Creditors have been applied to the Senior Debt
in accordance with the provisions of this Agreement.  For purposes of such
subrogation, no payments or distributions to the Senior Creditors of any cash,
property or securities to which the Junior Creditors would be entitled except
for the provisions of this Agreement, and no payments pursuant to the provisions
of this Agreement to the Senior Creditors by the Junior Creditors, shall, as
among the Obligors, their creditors (other than the Senior Creditors) and the
Junior Creditors be deemed to be a payment or distribution by such Obligor to or
on account of the Senior Debt; it being understood that the provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Junior Creditors, on the one hand, and the Agent and the Senior
Creditors, on the other hand.  The Agent and the Senior Creditors shall have no
obligation or duty to protect the Junior Creditors’ rights of subrogation
arising pursuant to this Agreement or under any applicable law, nor shall the
Agent or the Senior Creditors be liable for any loss to, or impairment of, any
subrogation rights held by the Junior Creditors.

 

18.           Conflict.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents or the Senior Debt Documents, the provisions of this
Agreement shall control and govern.

 

19.           Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

17

--------------------------------------------------------------------------------


 

20.           Termination.  This Agreement shall terminate upon the indefeasible
Payment in Full of the Senior Debt.

 

21.           Applicable Law.  This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of New
York, without regard to conflicts of law principles.

 

22.           CONSENT TO JURISDICTION.  EACH OF THE AGENT, THE JUNIOR CREDITORS
AND THE OBLIGORS HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH OF THE AGENT, THE JUNIOR
CREDITORS AND THE OBLIGORS EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OF
THE AGENT, THE JUNIOR CREDITORS AND THE OBLIGORS HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON IT BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
THE AGENT, JUNIOR CREDITORS AND THE OBLIGORS AT THEIR RESPECTIVE ADDRESSES SET
FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE 10 DAYS AFTER THE
SAME HAS BEEN POSTED.

 

23.           WAIVER OF JURY TRIAL.  THE JUNIOR CREDITORS, THE OBLIGORS AND THE
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  EACH OF THE JUNIOR
CREDITORS, THE OBLIGORS AND THE AGENT ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF THE JUNIOR
CREDITORS, THE OBLIGORS AND THE AGENT WARRANTS AND REPRESENTS THAT EACH HAS HAD
THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

24.           Waiver of Consolidation.  Each of the Junior Creditors
acknowledges and agrees that (i) the Obligors are each separate and distinct
entities; and (ii) it will not at any time insist upon, plead or seek advantage
of any substantive consolidation, piercing of the corporate veil or any other
order or judgment that causes an effective combination of the assets and
liabilities of the Obligors in any Proceeding under Debtor Relief Laws or other
similar proceeding.

 

25.           Defense to Enforcement Provision.  If any of the Junior Creditors,
in contravention of the terms of this Agreement, shall commence, prosecute or
participate in any Proceeding or Collection Action with respect to the Junior
Debt against any Obligor, then Agent or any Senior Creditor may (i) intervene
and interpose such defense or pleas in its name, and/or (ii) by virtue of this
Agreement, restrain the enforcement thereof in the name of Agent or any Senior
Creditor.  If any of the Junior Creditors, in contravention of the terms of this
Agreement, obtains any cash or other assets of any Obligor as a result of any
Proceeding or Collection Action with respect to the Junior Debt, such Junior
Creditor agrees forthwith to pay, deliver and assign to the Agent, with
appropriate endorsements, any such cash or other

 

18

--------------------------------------------------------------------------------


 

assets for application to the Senior Debt owing to Agent and Senior Creditors
until the Senior Debt has been Paid in Full.

 

{Signatures appear on the following page.}

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Junior Creditor, the US Obligors and the Agent have
caused this Subordination Agreement to be executed as of the date first above
written.

 

 

JUNIOR CREDITORS:

 

 

 

APAX WW NOMINEES LTD A/C AE4

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADVENT CROWN FUND II C.V.

 

 

 

 

ADVENT EURO-ITALIAN DIRECT
INVESTMENT PROGRAM LIMITED
PARTNERSHIP

 

 

 

 

ADVENT EUROPEAN CO-INVESTMENT
PROGRAM LIMITED PARTNERSHIP

 

 

 

 

ADVENT PGGM GLOBAL LIMITED
PARTNERSHIP

 

 

 

 

DIGITAL MEDIA & COMMUNICATIONS II

 

LIMITED PARTNERSHIP

 

 

 

 

GLOBAL PRIVATE EQUITY III LIMITED
PARTNERSHIP

 

 

 

 

GLOBAL PRIVATE EQUITY III-A LIMITED
PARTNERSHIP

 

 

 

 

GLOBAL PRIVATE EQUITY III-B LIMITED
PARTNERSHIP

 

 

 

 

GLOBAL PRIVATE EQUITY III-C LIMITED
PARTNERSHIP

 

 

 

 

By:

Advent International Limited Partnership,
General Partner

 

 

 

 

By:

Advent International Corporation, General
Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADVENT PARTNERS LIMITED PARTNERSHIP

 

20

--------------------------------------------------------------------------------


 

 

ADVENT PARTNERS (NA) GPE III LIMITED
PARTNERSHIP

 

 

 

 

ADVENT PARTNERS GPE III LIMITED
PARTNERSHIP

 

 

 

 

By:

Advent International Corporation, General
Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ADVENT GLOBAL GECC III LIMITED
PARTNERSHIP

 

 

 

 

By:

Advent Global Management Limited Partnership, General Partner

 

 

 

 

By:

Advent International Limited Partnership, General Partner

 

 

 

 

By:

Advent International Corporation, General Partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

FOUR SEASONS VENTURE II A.S.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

NIGEL CLIFFORD

 

 

 

 

 

 

 

 

 

 

DAVID GIBBON

 

21

--------------------------------------------------------------------------------


 

 

OBLIGORS:

 

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

TELECOM SOFTWARE ENTERPRISES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

EVOLVING SYSTEMS HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

Brian R. Ervine

 

Title:

Executive Vice President and Chief Financial
Officer

 

22

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

CAPITALSOURCE FINANCE LLC

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Junior Debt Documents

 

See Attached.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Senior Debt Documents

 

1.

 

Credit Agreement

2.

 

Security Agreement

3.

 

Acknowledgment of Intellectual Property Collateral Lien

4.

 

Pledge Agreement

5.

 

Revolving Facility Agreement

6.

 

Debenture

7.

 

Charge Over Shares (US Obligations)

8.

 

Charge Over Shares (UK Obligations)

 

25

--------------------------------------------------------------------------------